T1




PARTICIPATION AGREEMENT
This Participation Agreement (this “Agreement”) is made and entered into as of
July 23, 2018 (the “Effective Date”) by and between ____________________________
(the “Employee”), Atkins Nutritionals, Inc., a New York corporation (“Atkins”),
and The Simply Good Foods Company (the “Company”) (each party to this Agreement
being a “Party” and together being the “Parties”).
RECITALS
WHEREAS, Employee is employed by Atkins or the Company (Atkins and the Company
are sometimes referred to collectively as the “Company Group”).
WHEREAS, Employee is or may be a party to a severance agreement, letter
agreement, employment agreement, or other agreement (whether written or
unwritten, formal or informal) with Atkins that may entitle Employee to certain
severance protections (each, a “Prior Agreement”).
WHEREAS, the Company has adopted The Simply Good Foods Company Executive
Severance Plan (the “Severance Plan”), which provides certain severance
protections to Severance Plan participants that are or may be more generous than
those provided under the Prior Agreement(s).
WHEREAS, Employee, Atkins, and the Company wish to cancel any and all Prior
Agreements in their entirety and relinquish any all rights that any of the
parties thereto may have under such Prior Agreements, in exchange for (i) the
Company designating Employee as a participant in the Severance Plan, and (ii)
Employee agreeing to the restrictive covenants herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, the parties agree as follows:
1.Cancellation of Prior Agreements; Designation as Severance Plan Participant.
1.1    Prior Agreements. All Prior Agreements are hereby cancelled as of the
Effective Date and are null, void, and of no further force or effect. No party
to the Prior Agreements shall have any remaining rights or obligations
thereunder.
1.2    Participation in the Severance Plan. The Employee is a Tier I Participant
in the Severance Plan as of the Effective Date. Employee’s participation in the
Severance Plan shall be subject to the terms and conditions of the Severance
Plan document, a copy of which has been provided previously to Employee.
2.    Confidential Material and Employee Obligations.
2.1    The Company Group’s Property.
(a)    Employee, upon the termination of Employee’s employment for any reason
or, if earlier, upon the Company’s or Atkins’ request, shall promptly return all
“Property” that had


- 1 -



--------------------------------------------------------------------------------




been entrusted or made available to Employee by the Company Group. Employee
agrees, to the extent Employee possesses any files, data, or information
relating in any way to the Company Group or the Company Group’s business on any
personal computer or device or account, Employee will return to the Company and
then delete those files, data, or information (and will retain no copies in any
form).
(b)    The term “Property” means all records, files, memoranda, reports, price
lists, customer lists, drawings, plans, sketches, keys, codes, computer hardware
and software and other property of any kind or description prepared, used or
possessed by Employee during Employee’s employment by the Company Group (and any
duplicates of any such property), in any medium or form (including electronic
form), together with any and all information, ideas, concepts, discoveries, and
inventions and the like conceived, made, developed or acquired at any time by
Employee individually or with others during Employee’s employment that relate to
the Company Group’s business, products or services, including, without
limitation, Trade Secrets, Confidential Information, and Work Product (as
defined below).
2.2    Trade Secrets.
(a)    Employee agrees that Employee will hold in a fiduciary capacity for the
benefit of the Company Group and will not directly or indirectly use or
disclose, other than when required to do so in good faith to perform Employee’s
duties and responsibilities, any “Trade Secret” that Employee may have acquired
during the term of Employee’s employment by the Company Group for so long as
such information remains a Trade Secret, unless Employee is required to do so by
a lawful order of a court of competent jurisdiction, any governmental authority,
or agency, or any recognized subpoena; provided, however, that before making any
disclosure of a Trade Secret pursuant to such an order or subpoena, Employee
will provide notice of such order or subpoena to either member of the Company
Group to permit either member of the Company Group to challenge such order or
subpoena if either member of the Company Group, in its sole discretion and at
its expense, desires to challenge such order or subpoena or to seek a protective
order preventing further disclosure of the Trade Secret.
(b)    The term “Trade Secret” means information, without regard to form,
including technical or non-technical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers that are not commonly known or available to the public and which
information (i) derives economic value, actual or potential, from not being
generally known to, and not being generally readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or use
and (ii) is the subject of reasonable efforts by the Company Group to maintain
its secrecy.
(c)    This Section 2.2(a) and 2.2(b) are intended to provide rights to the
Company Group that are in addition to, not in lieu of, those rights that the
Company Group has under the common law or applicable statutes for the protection
of trade secrets and Confidential Information.
(d)    18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—


- 2 -



--------------------------------------------------------------------------------




(A) is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.” Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law. The
parties also have the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure.
2.3    Confidential Information.
(a)    Employee while employed by the Company Group and after termination of
such employment for any reason shall, for so long as the information remains
Confidential Information, hold in a fiduciary capacity for the benefit of the
Company Group and shall not directly or indirectly use or disclose, other than
when required to do so in good faith to perform Employee’s duties and
responsibilities, any “Confidential Information” that Employee may have acquired
(whether or not developed or compiled by Employee and whether or not Employee is
authorized to have access to such information) during the term of, and in the
course of, or as a result of Employee’s employment by the Company Group unless
Employee is required to do so by a lawful order of a court of competent
jurisdiction, any governmental authority, or agency, or any recognized subpoena;
provided, however, that before making any disclosure of Confidential Information
pursuant to such an order or subpoena, Employee will provide notice of such
order or subpoena to the Company Group to permit the Company Group to challenge
such order or subpoena if the Company Group, in its sole discretion and at its
expense, desires to challenge such order or subpoena or to seek a protective
order preventing further disclosure of the Confidential Information.
(b)    The term “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company Group relating to its
businesses that is or has been disclosed to Employee or of which Employee
becomes aware as a consequence of or through Employee’s relationship with the
Company Group, and is not generally known to the Company Group’s competitors,
including customer lists, details of customer, supplier, vendor or consultant
contracts, license agreements, the terms and conditions of this Agreement,
current and anticipated customer requirements, pricing policies, price lists,
market studies, business plans, licensing strategies, advertising campaigns,
operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation, data base technologies, systems,
structures and architectures, inventions and ideas, past, current and planned
research and development, compilations, devices, methods, formulas, recipes and
ingredient ratios relating to the diet, nutrition, snack, and meal or other
products (“Products”) of the Company Group, manufacturing methods and processes
relating to the creation, storage and distribution of the Products of the
Company Group, techniques, processes, financial information and data, business
acquisition plans and new personnel acquisition plans, which are not otherwise
included in the definition of a Trade Secret under this Agreement. Confidential
Information includes confidential information of any kind in possession of the


- 3 -



--------------------------------------------------------------------------------




Company Group, whether developed for or by the Company Group (including
information developed by Employee), received from a third party in confidence,
or belonging to others and licensed or disclosed to the Company Group in
confidence for use in any aspect of its business. Confidential Information shall
not include any information that has been voluntarily disclosed to the public by
the Company Group (except where such public disclosure has been made by the
Employee without authorization) or that has been independently developed and
disclosed by others, or that otherwise enters the public domain through lawful
means.
2.4    Ownership of Work Product.
(a)Employee acknowledges and agrees that Employee will be employed by the
Company Group in a position that could provide the opportunity for conceiving
and/or reducing to practice developments, works of authorship, discoveries,
methods, processes, designs, inventions, ideas, or improvements (hereinafter
collectively called “Work Product”). Accordingly, Employee agrees to promptly
report and disclose to the Company Group in writing all Work Product conceived,
made, implemented, or reduced to practice by Employee, whether alone or acting
with others, during Employee’s employment by the Company Group. Employee
acknowledges and agrees that all Work Product shall be a “work made for hire”
and is the sole and exclusive property of the Company Group. Employee agrees to
assign, and hereby automatically assigns, without further consideration, to the
Company Group any and all rights, title, and interest in and to all Work
Product; provided, however, that this Section 2.4(a) shall not apply to any Work
Product for which no equipment, supplies, facilities, or trade secret
information of the Company Group was used and that was developed entirely on
Employee’s own time, unless the Work Product (i) relates directly or indirectly
to the Company Group’s business or its actual or demonstrably anticipated
research or development, or (ii) results from any work performed by Employee for
the Company Group. The Company Group, its successors and assigns, shall have the
right to obtain and hold in its or their own name copyright registrations,
trademark registrations, patents and any other protection available to the Work
Product.
(b)Employee agrees to perform, upon the reasonable request of the Company Group,
such further acts as may be reasonably necessary or desirable to transfer,
perfect, and defend the Company Group’s ownership of the Work Product, including
(i) executing, acknowledging and delivering any requested affidavits and
documents of assignment and conveyance, (ii) assisting in the preparation,
prosecution, procurement, maintenance and enforcement of all copyrights and/or
patents with respect to the Work Product in any countries, (iii) providing
testimony in connection with any proceeding affecting the right, title or
interest of the Company Group in any Work Product, and (iv) performing any other
acts deemed necessary or desirable to carry out the purposes of this Agreement.
The Company Group shall reimburse all reasonable out-of-pocket expenses incurred
by Employee at the Company Group’s request in connection with the foregoing.
2.5    Non-Competition; Non-Solicitation.
(a)While employed by the Company Group and for 1 year following termination of
Employee’s employment for any reason, Employee will not, whether as an employee,
consultant, advisor, independent contractor, or in any other capacity, directly
or indirectly, own, assist, operate, or provide services, of the type that
Employee provided to the Company Group or its affiliates at any time during the
last twenty-four (24) months (or such shorter period if less than twenty-four


- 4 -



--------------------------------------------------------------------------------




(24) months) of Employee’s employment with the Company Group, to or on behalf of
any Competing Business in the Territory regardless of where Employee is
physically located. For purposes of this Agreement, the term “Territory” means
the United States, and the term “Competing Business” means: (i) the weight loss
industry, (ii) the diet care set of the health and beauty category within the
food, drug, mass and specialty retail channels, (iii)  snacking products,
whether used for weight management or general healthy lifestyle, including bars,
shakes and other snacks that are sold in food, drug, mass, club and online, and
(iv) any business that competes with the Company or any of its subsidiaries or
engages in any other material business in which the Company or any of its
subsidiaries is engaged during the Term or in which it or they have taken
material steps to engage with Employee’s knowledge, on or prior to Employee’s
Termination of Employment. Employee acknowledges and agrees that the Territory
identified in this Section 2.5(a) is the geographic area in or as to which
Employee is expected to perform services or have responsibilities for the
Company Group and its affiliates by being actively engaged as a member of the
Company’s management team during Employee’s employment with the Company Group.
Any Employee who is an attorney may be exempted from certain non-compete
provisions by applicable court or similar rule governing the practice of law by
an Employee who is an attorney.
(b)The foregoing restrictions shall not be construed to prohibit the ownership
by Employee of less than two percent (2%) of any class of securities of any
company which is a Competing Business having a class of securities registered
pursuant to the Securities Exchange Act of 1934, as amended, provided that such
ownership represents a passive investment and that neither Employee nor any
group of persons including Employee in any way, either directly or indirectly,
manages or exercises control of any such company, guarantees any of its
financial obligations, consults with, advises, or otherwise takes any part in
its business, other than exercising Employee’s rights as a securityholder, or
seeks to do any of the foregoing.
(c)While employed by the Company Group and for eighteen (18) months following
termination of Employee’s employment for any reason, Employee shall not, in the
Territory, on Employee’s own behalf or on behalf of any person, firm,
partnership, association, corporation or business organization, entity or
enterprise, directly or indirectly solicit or attempt to solicit, with a view to
or for the purpose of competing with the Company Group or its affiliates in any
Competing Business, any customers or franchisees of the Company Group or its
affiliates; provided, however, that the foregoing shall not apply to general
solicitations not specifically targeted at specific customers or franchisees of
the Company Group or its affiliates.
(d)While employed by the Company Group and for eighteen (18) months following
termination of Employee’s employment for any reason, Employee shall not, in the
Territory, on Employee’s own behalf or on behalf of any person, firm,
partnership, association, corporation or business organization, entity or
enterprise, directly or indirectly, hire, or solicit or attempt to solicit any
officer or employee of the Company Group or its affiliates to terminate or
reduce his or her employment or business relationship with the Company Group or
its affiliates and shall not assist any other person or entity in such a
solicitation; provided, however, that the foregoing shall not apply to general
solicitations not specifically targeted at specific officers, employees or
independent contractors, consultants or advisor of the Company Group or its
affiliates.


- 5 -



--------------------------------------------------------------------------------




2.6    Non-Disparagement. Employee will not intentionally and knowingly make any
false statement, written or verbal, to any person or entity, including in any
forum or media, or take any action, in disparagement of the Company Group, the
Company’s board of directors, or any of their respective current, former or
future affiliates, or any current, former or future shareholders, partners,
managers, members, officers, directors, employees, franchisors or franchisees of
any of the foregoing (each, a “Company Party”), including negative references to
or about any Company Party’s services, policies, practices, documents, methods
of doing business, strategies, objectives, shareholders, partners, managers,
members, officers, directors, or employees, or take any other action that may
disparage any Company Party to the general public and/or any Company Party’s
officers, directors, employees, clients, franchisees, potential franchisees,
suppliers, investors, potential investors, business partners or potential
business partners. Nothing in this Agreement is designed to interfere with,
restrain, or prevent employee communications regarding wages, hours, or other
terms and conditions of employment, or to restrain employees in exercising any
other right protected by law. Employees have the right to engage in or refrain
from such activities.
2.7    Cooperation. Employee will cooperate with all reasonable requests by the
Company Group (or any affiliate of the Company Group) for assistance in
connection with any investigations or legal proceedings involving the Company
Group (or any affiliate of the Company Group), including by providing truthful
testimony in person in any such legal proceedings without having to be
subpoenaed.
2.8    Reasonable and Continuing Obligations. Employee agrees that Employee’s
obligations under this Section 2 are obligations that will continue beyond the
date Employee’s employment with the Company Group terminates, regardless of the
reason for such termination, and that such obligations are reasonable and
necessary to protect the Company Group’s legitimate business interests,
including protection of the Company Group’s Trade Secrets and Confidential
Information. In addition, the Company Group shall have the right to take such
other action as the Company Group deems necessary or appropriate to compel
compliance with the provisions of this Section 2, including seeking injunctive
relief.
2.9    Remedy for Breach. Employee agrees that the remedies at law of the
Company Group for any actual or threatened breach by Employee of the covenants
in this Section 2 would be inadequate and that any member of the Company Group
shall be entitled to specific performance of the covenants in this Section 2,
including entry of an ex parte, temporary restraining order in state or federal
court, preliminary and permanent injunctive relief against activities in
violation of this Section 2, or both, or other appropriate judicial remedy, writ
or order, in addition to any damages and legal expenses that the Company or
Atkins may be legally entitled to recover. Employee acknowledges and agrees that
the covenants in this Section 2 shall be construed as agreements independent of
any other provision of this or any other agreement between the Company or Atkins
and Employee, and that the existence of any claim or cause of action by Employee
against the Company or Atkins, whether predicated upon this Agreement or any
other agreement, shall not constitute a defense to the enforcement by the
Company Group of such covenants.


- 6 -



--------------------------------------------------------------------------------




2.10    Notification. Employee will notify business partners and future
employers of Employee’s obligations under this Agreement, including, without
limitation, Employee’s obligations under Sections 2.5, and consents to such
notification by the Company.
1.    Miscellaneous.
3.1    At-Will Employment. Employee acknowledges that nothing in this Agreement,
the Severance Plan, or any other policy or procedure at the Company, affects or
alters Employee’s at-will employment status at the Company. In other words, the
Company can terminate Employee’s employment at any time, for any reason or no
reason, with or without warning, notice, or cause, just as Employee may
terminate Employee’s employment on the same basis.


3.2    Validity and Severability.  The invalidity or unenforceability of any
provision of the Agreement shall not affect the validity or enforceability of
any other provision of the Agreement, which shall remain in full force and
effect, and any prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. If
any of the covenants in Section 2.5 are held to be unreasonable, arbitrary, or
against public policy, such covenants will be considered divisible with respect
to scope, time, and geographic area, and in such lesser scope, time, and
geographic area, will be effective, binding and enforceable against Employee to
the greatest extent permissible.


3.3    Successors and Assigns. Employee’s obligations under this Agreement shall
bind the Employee’s heirs, executors, and legal representatives. The rights of
the Company under this Agreement shall inure to the benefit of its successors,
assigns, and parents. The Company may assign its rights under this Agreement.


3.4    Entire Agreement. This Agreement is the entire agreement between the
Parties concerning the subject matter of this Agreement. The Parties are not
relying on any representations other than those set forth in this Agreement
concerning the subject matter contained herein. This Agreement cannot be
altered, amended, or modified in any respect, except by a writing duly executed
by the Parties.


3.5    Governing Law.  The validity, interpretation, construction and
performance of the Agreement shall in all respects be governed by the laws of
Colorado, without reference to principles of conflict of law, except to the
extent pre-empted by Federal law.


3.6    Dispute Resolution and Waiver of Jury Trial. Any member of the Company
Group shall have the right to obtain from a court an injunction or other
equitable relief arising out of the Employee’s breach of the provisions of
Section 2 of this Agreement. However, any other controversy or claim arising out
of or relating to this Agreement, any alleged breach of this Agreement, or
Employee’s employment by the Company Group or the termination of such
employment, including any claims for any alleged discrimination, harassment, or
retaliation in violation of any federal, state or local law, (all such claims a
“Dispute”) shall first be mediated between the disputing parties before any
proceeding shall be commenced. The parties to the Dispute shall use commercially
reasonable efforts to resolve such Dispute through negotiation between
individuals with the authority


- 7 -



--------------------------------------------------------------------------------




to settle the Dispute on behalf of the parties. Through such authorized
representatives, the parties shall attempt to reach a resolution satisfactory to
both parties, recognizing that their mutual interests may not be aligned (and
that each such party shall be entitled to reasonably seek to promote such
party’s own interests in such resolution). If the parties to a Dispute do not
resolve such Dispute within thirty (30) days of the first negotiation between
their authorized representatives, then upon written notice by either party to
the other, the Dispute shall be submitted to non-binding mediation to be
administered in Denver, Colorado, by the JAMS or its successor (or another
mediator upon the mutual agreement of the Employee and the Company Group). The
mediator shall be selected by the parties. Such mediation session shall take
place within sixty (60) days of the date of receipt of the written request for
mediation. In the event the parties are unable to resolve the Dispute through
mediation, the Dispute shall be settled by binding arbitration in the City and
County of Denver, Colorado in accordance with the rules of the American
Arbitration Association then applicable to employment-related disputes and any
judgment upon any award, which may include an award of damages, may be entered
in the state or federal court having jurisdiction over such award. Except as may
be specifically provided herein, the prevailing party in any such action or
proceeding shall be entitled to reasonable attorneys’ fees and costs.


3.7    Notices. All notices and all other communications which are required to
be given under this Agreement must be in writing and shall be deemed to have
been duly given when (i) personally delivered, (ii) mailed by United States
registered or certified mail postage prepaid, (iii) sent via a nationally
recognized overnight courier service, (iv) sent via facsimile to the recipient,
or (v) sent via e-mail to the recipient, in each case (A) if to the Company or
to Atkins, to the General Counsel at The Simply Good Foods Company, 1225 17th
Street, Suite 1000, Denver, CO 80202 (or to the Company’s then-current
headquarters if different than above), or to the Company General Counsel’s
then-current e-mail or facsimile, and (B) if to Employee, to the most recent
contact information on file with the Company.


3.8    Clawback. Employee agrees to be bound by the provisions of any recoupment
policy that the Company may adopt from time to time that by its terms is
applicable to Employee, or by any recoupment or “clawback” that is otherwise
required by law or the listing standards of any exchange on which the Company’s
common stock is then traded, including the “clawback” required by Section 954 of
the Dodd-Frank Act.


3.9    Survival of Provisions. Notwithstanding anything herein to the contrary,
the provisions of Sections 2 of this Agreement shall survive the termination of
Employee’s employment with the Company Group for any reason.


[Remainder of Page Intentionally Blank]


- 8 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Participation
Agreement as of the date first above written.


THE SIMPLY GOOD FOODS COMPANY


By:                        
Name:
Title:




ATKINS NUTRITIONALS, INC.


By:                        
Name:
Title:
EMPLOYEE


                




- 9 -

